PER CURIAM
Appellant in this mental commitment case appeals from a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder and, as a consequence of that disorder, was dangerous to others. On appeal, appellant does not dispute that he has a mental disorder but contends that the record is insufficient to establish that, as of the time of the commitment hearing, he was dangerous to others. A discussion of the facts would be of no benefit to the bench, bar, or public. We determine, on de novo review, that there was not clear and convincing evidence that defendant was, in fact, dangerous to others as a result of his mental disorder. See generally State v. Sea, 137 Or App 333, 336, 904 P2d 182 (1995) (“To be ‘clear and convincing,’ evidence must be of ‘extraordinary persuasiveness.’ ” (Citation omitted.)).
Reversed.